Title: Jonathan Williams to the Commissioners, 18 May 1778
From: Williams, Jonathan
To: First Joint Commission at Paris,Adams, John


     
      Brest May 18. 1778
     
     My last informed your Excellencies of my Arrival at this place from Morlaix and my Motives in coming hither.
     Capt. Jones has received a Letter from Mr. Schweighauser who in consequence of one from William Lee Esqr. claims the Disposal of the Prizes sent into this port by the Ranger, informs Capt. Jones that he has the Management of the public Business, and that I pretend to what he alone has authority for.
     As I wish to be clearly understood in every part of my Conduct, I take the Liberty to assure you that I came hither with a View, not of obtaining a Consignment, but of assisting Capt. Jones in his Affairs, and consequently of serving the Public; I therefore have not attempted to alter the Channel, the commercial part of the Business had taken.
     The former prize the Lord Chatham being sent into the Intendant the Sale of it will probably be made by the Admiralty, if not, it will fall into the Hands of Mr. Bersoll by whom the Ranger was furnished before her Departure, and to whom Capt. Jones has applied for his present Wants, it being necessary, on Account of the great Detail of them that the Business should be transacted by a Resident here; the other being empty is employed as a prison Ship. The Drake is fitting to convey the prisoners to America. I have given every assistance in my power to put the affairs in a regular Train for a speedy and compleat Supply.
     Your Excellencies thus see that my Motives are very different from what Mr. Schweighauser supposes, and so far from having any Disposition of entering into a Dispute about pecuniary advantages, it is my Intention to quit Brest the Moment I find my presence useless to the Public; but as much as I wish to avoid Dispute I must endeavour also to avoid an Imputation of neglect of Duty, and if I had acted otherwise than I have done I should have felt myself liable to it.
     Capt. Jones’s great object is to secure near 200 prisoners which he keeps on board his prison Brig, so as to obtain an equal number of our unhappy Countrymen now suffering in Captivity. If this can be effected here it will not be necessary to send the Drake to America, and in this Case, I beg leave to observe that this Ship can take a great part of the Stores I have at Nantes, perhaps almost all. As she belongs wholly to the Captors it will be necessary to buy her of them, or freight her to America either of which could be perhaps more reasonably done than of any other persons. As you shall please to decide, I will in obedience act.
     I shall go from this in a Day or two taking Nantes in my Way to collect my papers intend to proceed to Paris. This need not prevent the loading of the Drake should you so determine. I have the honour to be very Respectfully, Your Excellencys most obedt & most humle Servant
     
      Jona Williams
     
    